Citation Nr: 1009788	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
July 1989 and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified at a hearing before a Hearing Officer 
at the RO in March 1996.  A transcript of the hearing is 
associated with the claims files.

In November 2006, the Board denied the claims on appeal.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2008, 
the Court issued an Order granting a joint motion of the 
parties and remanded these issues for action consistent with 
the joint motion. 

These matters were again before the Board in July 2009 and 
were remanded to the originating agency for further 
development.  They have been returned to the Board for 
further appellate action.


REMAND

The Veteran was afforded two VA examinations in August 2005 
in connection with his claim for service connection for a 
respiratory disability.  On an August 2005 VA nose, sinus, 
larynx, and pharynx examination, the examiner noted that on 
several occasions during service the Veteran was treated for 
a sore throat and upper respiratory symptoms with head 
congestion, and opined that these symptoms were probably 
related to his current allergy problems.  On an August 2005 
esophagus and hiatal hernia examination, the examiner 
indicated that the Veteran had possible acid damage to the 
oropharynx, which was known to produce symptoms such as the 
Veteran's, including sore throat, acid taste in the mouth, 
dry cough, throat clearing, and hoarseness.  The examiner 
stated that the Veteran's differential diagnoses included 
gastroesophageal reflex disease, chronic allergies with 
postnasal drip, and chronic bronchitis, but that there was no 
evidence to suggest that his symptoms occurred as a result of 
his military service.

These medical opinions are not consistent, and the record is 
unclear as to what diagnosed disability, if any, was incurred 
or aggravated in service.  Thus, the medical evidence with 
respect to this issue is inadequate, and the Veteran should 
be afforded a new VA examination in order to determine the 
nature and etiology of any respiratory disability.

The Veteran was also afforded VA examinations in April 2004, 
July 2004, and February 2006 in connection with his claim for 
service connection for residuals of cold injury of the feet.  
The April 2004 VA examiner stated that, with respect to the 
clinical and radiographic findings, the Veteran had no 
residual nerve or vascular damage and did not have foot 
disability.  On the July 2004 VA examination, the Veteran 
reported experiencing extremity tingling with exposure to 
cold weather and was diagnosed as having cold sensitivity 
manifested by extreme sensitivity, numbness, and whitening 
with exposure to cold, but with no tissue damage.  On the 
February 2006 VA examination, the examiner stated that the 
Veteran related cold injury exposure that caused some 
numbness as well as pins and needles intermittently.  It was 
also noted on that examination that there were no sensory 
deficits, but that the Veteran did subjectively relate these 
symptoms.  

The objective medical evidence is unclear as to whether the 
Veteran has residuals of cold injury of the feet due to his 
period of service, and what such diagnosed residuals might 
be.  Thus, the Veteran should also be afforded another VA 
examination to determine if he has a foot disability and, if 
so, whether any such disability is etiologically related to 
cold exposure during his active service.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed disabilities.

2.  Then, the Veteran should be afforded a 
VA examination by a physician with 
expertise in respiratory disorders to 
determine the nature and etiology of the 
Veteran's claimed respiratory disability.  
The Veteran's claims files must be 
provided to and reviewed by the examiner.  
Any indicated studies should be performed. 

The examiner should conduct a 
comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
respiratory symptoms and state what 
precipitates and what relieves them.  All 
objective indications of the claimed 
disability should be identified.

The examiner should list all diagnosed 
conditions responsible for the claimed 
symptoms and state which symptoms are 
associated with each condition.  For each 
diagnosed condition, the examiner should 
render an opinion as to whether there is a 
50 percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The examiner 
should also specifically identify those 
respiratory symptoms that are not 
attributable to a known clinical 
diagnosis.

The rationale for all opinions expressed 
must also be provided.

3.  The Veteran also should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if he 
has residuals of cold injury of the feet 
related to his active service.  The claims 
folders must be provided to and reviewed 
by the examiner.  The examiner should 
identify all currently present 
abnormalities of the feet.  In addition, 
based on the examination results and a 
review of the claims folders, the examiner 
should provide an opinion concerning any 
foot abnormalities present during the 
period of this claim (1994 to the present) 
as to whether there is a 50 percent or 
better probability that the abnormalities 
are related to cold injury of the feet in 
service.  

The rationale for each opinion expressed 
also must be provided.

4.  The RO should also undertake any other 
development it determines to be warranted.

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


